Pierce, J.
The allegations of the amended first count disclose a good cause of action; they are sufficient in form and substance to warrant the introduction of testimony to prove that the defendants, without justifiable cause and maliciously intending and designing to injure the plaintiffs in their business, circulated a notice among masons and journeymen masons that the firm consisting of the plaintiffs “has been working non union masons,” that they knew that the statement was untrue, that it was calculated in the ordinary course of events to prevent the plaintiffs from employing or contracting with master masons, that in fact such result followed upon the publication and that therefrom actual damage resulted to the plaintiffs. The charge, otherwise stated, is that the defendants intended to cause damage to the plaintiffs and used the notice as a means to that end, well knowing that the class of persons to whom the notice was directed would be induced thereby to refuse to have business relations with a firm that employed non-union workmen.
There is nothing in the allegations to the effect that the plaintiffs were in dispute with employees or with the union, and, so far as may be inferred, the action of the defendants as members of their union was taken with a purpose to cause damage to the plaintiffs because of their relation to unionism, with the motive to thereby strengthen the local union and place it in better position to assert its demands for a union shop.
This motive, if it existed, affords no justification or excuse for their conduct. Hartnett v. Plumbers’ Supply Association, 169 Mass. 229, 235. Plant v. Woods, 176 Mass. 492. Reynolds v. Davis, 198 Mass. 294. Folsom v. Lewis, 208 Mass. 336. Hoban v. Dempsey, 217 Mass. 166, 171. Burnham v. Dowd, 217 Mass. 351. It follows that the demurrer to the first amended count *110should have been overruled. Walker v. Cronin, 107 Mass. 555, 562. Sherry v. Perkins, 147 Mass. 212. Morasse v. Brochu, 151 Mass. 567. Moran v. Dunphy, 177 Mass. 485. Pickett v. Walsh, 192 Mass. 572.
The demurrer to the amended second count was sustained rightly, as that count contains no allegation that the defendants voted or otherwise acted or assented to the vote or to the circulation of a copy of the vote.

Judgment reversed.


Demurrer to first count overruled.


Demurrer to second count sustained.